 1

 2                                   UNITED STATES DISTRICT COURT

 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5   CALVIN WILLIAM JOHNSON,                            No. 2: 19-cv-1093 JAM KJN P
 6                      Plaintiff,
 7          v.                                          ORDER
 8   SPEARMAN, et al.,
 9                      Defendants.
10

11          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On December 12, 2019, the magistrate judge filed findings and recommendations herein

15   which were served on all parties and which contained notice to all parties that any objections to

16   the findings and recommendations were to be filed within fourteen days. Neither party has filed

17   objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed December 12, 2019, are adopted in full; and

22          2. Defendants Newman, Threadgill, and Helgeson are dismissed from this action.

23
     DATED: February 6, 2020
24
                                                    /s/ John A. Mendez____________                _____
25

26                                                  UNITED STATES DISTRICT COURT JUDGE

27

28
                                                       1
